DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 5/16/2022, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive.  The previous 35 USC 112 rejection of claims 9-13 has been withdrawn.  Examiner further notes that although applicant’s dictionary definition of the term “without” to mean “outside” is acceptable, it is not the only definition used in interpreting the claims.  BRI will still be used in examining the claim language, which may or may not align with the intended/narrower definition of the applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobiason (pub #US 20050047728 A1).
Regarding claim 1, Tobiason discloses an input circuit configured to receive an input signal (collection of receiver optical fibers 530, figure 5A, paragraph 102), the input circuit including an input receiver (any one of the fibers 530, figure 5A, paragraph 102) configure to capture a valid input signal when the input signal is without an area defined by a receiver mask (phase mask set 520, paragraph 101, figure 5A), wherein the receiver mask is defined as a hexagonal mask shape (hexagonal, paragraph 101, figure 5A).
Regarding claims 9 and 14, examiner notes that these claims are substantially similar to claim 1 above.  The same grounds of rejection are applied.  Examiner further notes that clock, memory, and bus are implied elements of a data transfer system such as Tobiason’s.  The clock is used pace the transfer, the bus carries the data signals, and the memory stores the data at the endpoints, as known in computing prior to the effective filing date of the invention.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181